internal_revenue_service number release date index number ---------------------- ------------------------------- ------------------------------------------- ------------------ -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b03 plr-110068-11 date september legend x ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ----------------------- trust ------------------------------------------------------------------------------------------------------ ----------------------- a b --------------------- ------------------------------------------------------------------------------------------------------ ------------------------- state -------- d1 d2 d3 d4 --------------------------- ---------------------- --------------------- --------------------- plr-110068-11 dear ----- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x and b by their authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on d1 a form_2553 election by a small_business_corporation was filed on behalf of x effective d2 the election included a qualified_subchapter_s_trust qsst election under sec_1361 with respect to trust the internal_revenue_service issued a notice of acceptance as an s-corporation for x on d3 and an acceptance as a qualified_subchapter_s_trust qsst for trust on d4 both the s_corporation_election and the qsst election were erroneously signed by a the trustee of trust rather than b the income_beneficiary of trust for seven years after d1 a was legally appointed as the limited guardian of b under state law the guardianship ended prior to d2 but x followed an established pattern and practice in dealing with a directly as the trustee of trust and limited guardian of b when x obtained a’s signature on the documents filed with the internal_revenue_service recently representatives of x discovered that the form_2553 and qsst election effective d2 were signed by the wrong individual and initiated a request for a private_letter_ruling to correct the error it is represented that trust was eligible to elect qsst treatment under sec_1361 because of the signature error the representatives of x are concerned that x’s s_corporation_election was not effective on d2 x represents that the error and the possible invalidity of its s_corporation_election were inadvertent and not motivated by tax_avoidance x and b further represent that at all times subsequent to d2 x and its shareholders have treated x as an s_corporation and filed returns as if trust were a qsst in addition x and its shareholders agree to make such adjustments consistent with the treatment of x as an s_corporation and trust as a qsst as may be required by the secretary law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is plr-110068-11 not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the plr-110068-11 circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the election was made or the termination occurred is a small_business_corporation and the corporation for which the election was made or the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination or invalid election was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination or invalid election was inadvertent the fact that the terminating event or invalidity of the election was not reasonably within the control of the corporation and in the case of a termination was not part of a plan to terminate the election or the fact that the terminating event or circumstance took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event or circumstance tends to establish that the termination or invalidity of the election was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of stock held by an ineligible shareholder that causes an inadvertent termination or invalid election for an s_corporation under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of the s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent the loss of any revenue due to the holding of stock by an ineligible shareholder for example a nonresident_alien sec_1_1362-6 provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1_1362-6 provides that in the case of a_trust described in sec_1361 including a_trust under sec_1361 as a_trust described in sec_1361 only the person treated as the shareholder for purposes of sec_1361 must consent to the election conclusion plr-110068-11 based solely on the facts submitted and representations made we conclude that x’s s_corporation_election was not effective on d2 due to the failure to obtain b’s consent to the s_corporation_election and b’s failure to sign the qsst election for trust and that the circumstances resulting in such ineffectiveness were inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will continue to be treated as an s_corporation on and after d2 unless the s_corporation_election is otherwise terminated under sec_1362 and trust will be treated as a qsst assuming that it otherwise qualifies as a qsst provided that the following conditions are met within one hundred twenty days from the date of this letter x must file a completed form_2553 with the proper consents of all shareholders and b must file a qsst election effective d2 with the appropriate service_center a copy of this letter should be attached to the form_2553 and qsst election except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether x is otherwise eligible to be an s_corporation or whether trust is eligible to be a qsst this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes copy of letter
